 



 

Bonds.com 8-K [bonds-8k_022813.htm]

Exhibit 10.2

 



THE OFFER AND SALE OF THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.

BONDS.COM GROUP, INC.

COMMON STOCK PURCHASE WARRANT

Date of Issuance: February 28, 2013

THIS IS TO CERTIFY that Trimarc Capital Fund, L.P., a Delaware limited
partnership, and its transferees, successors and assigns (the “Holder”), for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, is entitled to purchase from BONDS.COM GROUP, INC., a Delaware
corporation (the “Company”), at the price of $0.07 per share, as such price may
be adjusted as provided herein (the “Exercise Price”), at any time on or after
the date hereof (the “Commencement Date”) and expiring on the date that is five
(5) years after the Commencement Date (the “Expiration Date”), Twenty Eight
Million Five Hundred Seventy One Thousand Four Hundred Twenty Nine (28,571,429)
(the “Aggregate Number”) shares of the fully paid and nonassessable Common
Stock, par value $0.0001 per share, of the Company (the “Common Stock”) (as such
number may be adjusted as provided herein).

Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 11 hereof unless otherwise defined herein.

SECTION 1.                The Warrant; Transfer and Exchange.

(a)                The Warrant.  This Common Stock Purchase Warrant (this
“Warrant”) is issued under and pursuant to the Unit Purchase Agreement, dated as
of the date hereof, by and between the Company, the Holder and any other parties
set forth on Schedule 1 thereto (the “Unit Purchase Agreement”).  This Warrant
and the rights and privileges of the Holder hereunder may be exercised by the
Holder in whole or in part as provided herein, shall survive any termination of
the Unit Purchase Agreement and, as more fully set forth in Sections 1(b) and 8
hereof, may be transferred (subject to applicable securities laws and
regulations) by the Holder to any other Person or Persons at any time or from
time to time, in whole or in part, regardless of whether the Holder retains any
or all rights under the Unit Purchase Agreement.

(b)               Transfer and Exchanges.  The Company shall initially record
this Warrant on a register to be maintained by the Company with its other stock
books and, subject to Section 8 hereof, from time to time thereafter shall
reflect the transfer of this Warrant on such register when surrendered for
transfer in accordance with the terms hereof and properly endorsed, accompanied
by appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.

1

 



SECTION 2.                Exercise.

(a)                Right to Exercise.  At any time after the Commencement Date
and on or before the Expiration Date, the Holder, in accordance with the terms
hereof, may exercise this Warrant, in whole at any time or in part from time to
time, by delivering this Warrant to the Company during normal business hours on
any Business Day at the Principal Office, together with the Election to
Purchase, in the form attached hereto as Exhibit A and made a part hereof (the
“Election to Purchase”), duly executed, and payment of the Exercise Price per
share for the number of shares to be purchased (the “Exercise Amount”), as
specified in the Election to Purchase.  If the Expiration Date is not a Business
Day, then this Warrant may be exercised on the next succeeding Business Day.

(b)               Payment of Exercise Price.  Payment of the Exercise Price
shall be made to the Company by either of the following means (or any
combination of such means): (i) in cash or other immediately available funds,
payable by certified wire transfer to an account designated by the Company or
(ii) as provided in Section 2(c).  The amount of the Exercise Price to be paid
shall equal the product of (A) the Exercise Amount multiplied by (B) the
Exercise Price per share.

(c)                Cashless Exercise.  The Holder shall have the right to pay
all or a portion of the Exercise Price by making a “Cashless Exercise” pursuant
to this Section 2(c), in which case the portion of the Exercise Price to be so
paid shall be paid by reducing the number of shares of Common Stock otherwise
issuable pursuant to the Election to Purchase (the “Exercise Shares”) by an
amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Common Stock determined as of the Business Day immediately
preceding the date of such exercise of this Warrant.  The number of shares of
Common Stock to be issued to the Holder as a result of a Cashless Exercise will
therefore be equal to the Exercise Shares minus the Cashless Exercise Shares. 

(d)               Issuance of Shares of Common Stock.  Upon receipt by the
Company of this Warrant at the Principal Office in proper form for exercise, and
accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Common Stock to be registered in the name of the
Holder in the Register of Stockholders of the Company and the Holder shall then
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that certificates representing such shares of
Common Stock may not then be actually delivered.  Upon such surrender of this
Warrant and payment of the Exercise Price as aforesaid, the Company shall issue
and cause to be delivered with all reasonable dispatch to, or upon the written
order of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.

2

 



(e)                Fractional Shares.  The Company shall not be required to
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share of the Common Stock determined as of
the Business Day immediately preceding the date of exercise of this Warrant.

(f)                Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.

SECTION 3.                Payment of Taxes.

The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.

SECTION 4.                Replacement Warrant.

In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).

SECTION 5.                Reservation of Capital Stock and Other Covenants.

(a)                Reservation of Authorized Capital Stock.  The Company shall
at all times ensure that it has sufficient authorized and unissued capital, free
of preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.

(b)               Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock to be issued upon the exercise of this
Warrant, or any shares or other securities to be issued pursuant to Section 6
hereof, require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant or
other securities that may be purchased hereunder, then the Company covenants
that it will, at its sole expense, and as promptly as practicable, secure such
registration or approval, as the case may be.

3

 



(c)                Validly Issued Shares.  The Company covenants that all shares
of Common Stock delivered upon exercise of this Warrant, assuming full payment
of the Exercise Price, shall, upon delivery by the Company, be duly authorized
and validly issued, fully paid and nonassessable, free from all stamp taxes,
liens and charges with respect to the issue or delivery thereof and otherwise
free of all other security interests, encumbrances and claims of any nature
whatsoever other than such security interests, encumbrances and claims granted
by the Holder.

SECTION 6.                Adjustments.

Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  

(a)                Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.

(i)                 Stock Dividends; Subdivisions, Combinations and
Reclassifications.  In case at any time or from time to time the Company shall:

(A)              issue to the holders of the Common Stock a dividend payable in,
or other distribution of, Common Stock (a “Stock Dividend”),

(B)              subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”),

(C)              combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”), or

(D)              issue any shares of its capital stock in a reclassification of
the Common Stock (a “Stock Reclassification”),

then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.

(ii)               Miscellaneous.  The following provisions shall be applicable
to the making of adjustments of the Aggregate Number provided above in this
Section 6(a)



(A)             The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 



4

 

 

(B)              In computing adjustments under this Section 6(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

(C)              If the Company shall take a record of the holders of the Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.

(b)               Adjustment to Exercise Price.

(i)                 Upon any adjustment to the Aggregate Number or of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Common Stock or other
securities resulting from such adjustment at an Exercise Price per share of
Common Stock or other security obtained by multiplying the Exercise Price in
effect immediately prior to such adjustment by the Aggregate Number prior to
such adjustment and dividing by the Aggregate Number immediately following such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event. 

(ii)               In case at any time or from time to time the Company shall
pay a dividend or make a distribution in cash, securities or other assets to the
holders of Common Stock, other than (x) as described in Sections 6(a)(i)(A) and
6(a)(i)(D) above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the Board of Directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend. An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

(iii)             Except for Exempted Securities and (y) pursuant to options,
warrants and conversion rights in existence on the date of issuance hereof, if
and whenever on or after the date of issuance hereof until December 8, 2013, the
Company shall issue or sell or shall in accordance with subparagraphs (1) to (9)
of this Section 6(b)(iii), inclusive, be deemed to have issued or sold, any
shares of its Common Stock for a consideration per share less than the Exercise
Price in effect immediately prior to the time of such issue or sale, then
forthwith upon such issue or sale (the “Triggering Transaction”), the Exercise
Price shall, subject to subparagraphs (1) to (9) of this Section 6(b)(iii),
inclusive, be reduced to the Exercise Price (calculated to the nearest
one-hundredth of a cent) determined by dividing:

5

 



(A)             an amount equal to the sum of (x) the product derived by
multiplying the Number of Common Shares Deemed Outstanding immediately prior to
such Triggering Transaction by the Exercise Price then in effect, plus (y) the
consideration, if any, received by the Company upon consummation of such
Triggering Transaction, by

(B)              an amount equal to the sum of (x) the Number of Common Shares
Deemed Outstanding immediately prior to such Triggering Transaction plus (y) the
number of shares of Common Stock issued (or deemed to be issued in accordance
with subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive) in
connection with the Triggering Transaction.

For purposes of this Section 6(b)(iii), the term “Number of Common Shares Deemed
Outstanding” at any given time shall mean the sum of (x) the number of shares of
the Company’s Common Stock outstanding at such time, and (y) the number of
shares of the Company’s Common Stock deemed to be outstanding under
subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive, at such time.

For purposes of determining the adjusted Exercise Price under this Section
6(b)(iii), the following subparagraphs (1) to (9), inclusive, shall be
applicable:

(1)               In case the Company at any time shall in any manner grant
(whether directly or by assumption in a merger or otherwise) any rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
(“Options”) or any Convertible Securities, whether or not such Options or the
right to convert or exchange any such Convertible Securities are immediately
exercisable and the price per share for which the Common Stock is issuable upon
exercise, conversion or exchange (determined by dividing (x) the total amount,
if any, received or receivable by the Company as consideration for the granting
of such Options, plus the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options, plus, in the case
of such Options which relate to Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Convertible Securities and upon the conversion or exchange thereof, by (y)
the total maximum number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities) shall
be less than the Exercise Price in effect immediately prior to the time of the
granting of such Option, then the total maximum amount of Common Stock issuable
upon the exercise of such Options, or, in the case of Options for Convertible
Securities, upon the conversion or exchange of such Convertible Securities,
shall (as of the date of granting of such Options) be deemed to be outstanding
and to have been issued and sold by the Company for such price per share. No
adjustment of the Exercise Price shall be made upon the actual issue of such
shares of Common Stock or such Convertible Securities upon the exercise of such
Options, except as otherwise provided in subparagraph (3) below.

6

 

(2)               In case the Company at any time shall in any manner issue
(whether directly or by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert
thereunder are immediately exercisable, and the price per share for which Common
Stock is issuable upon such conversion or exchange (determined by dividing (x)
the total amount received or receivable by the Company as consideration for the
issue or sale of such Convertible Securities, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the conversion
or exchange thereof, by (y) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Exercise Price in effect immediately prior to the time of
such issue or sale, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of all such Convertible Securities shall
(as of the date of the issue or sale of such Convertible Securities) be deemed
to be outstanding and to have been issued and sold by the Company for such price
per share. No adjustment of the Exercise Price shall be made upon the actual
issue of such Common Stock upon exercise of the rights to exchange or convert
under such Convertible Securities, except as otherwise provided in subparagraph
(3) below.

(3)               If the purchase price provided for in any Options referred to
in subparagraph (1), the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in
subparagraphs (1) or (2), or the rate at which or number of shares of Common
Stock for which any Convertible Securities referred to in subparagraph (1) or
(2) are convertible into or exchangeable for Common Stock shall change at any
time (other than under or by reason of provisions designed to protect against
dilution of the type set forth in Section 6(a)(i)(B), Section 6(a)(i)(c) or
6(b)(iii)), the Exercise Price in effect at the time of such change shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold. If the purchase
price provided for in any Option referred to in subparagraph (1) or the rate at
which or number of shares of Common Stock for which any Convertible Securities
referred to in subparagraphs (1) or (2) are convertible into or exchangeable for
Common Stock, shall be reduced at any time under or by reason of provisions with
respect thereto designed to protect against dilution, then in case of the
delivery of Common Stock upon the exercise of any such Option or upon conversion
or exchange of any such Convertible Security, the Exercise Price then in effect
hereunder shall forthwith be adjusted to such respective amount as would have
been obtained had such Option or Convertible Security never been issued as to
such Common Stock and had adjustments been made upon the issuance of the shares
of Common Stock delivered as aforesaid, but only if as a result of such
adjustment the Exercise Price then in effect hereunder is hereby reduced.

(4)               On the expiration of any Option or the termination of any
right to convert or exchange any Convertible Securities, the Exercise Price then
in effect hereunder shall forthwith be increased to the Exercise Price which
would have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued.

(5)               In case any Options shall be issued in connection with the
issue or sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
without consideration.



7

 

(6)               In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold or deemed to have been issued or sold for
cash, the consideration received therefor shall be deemed to be the amount
received by the Company therefor. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be the fair value of such consideration as determined in good faith by the
Board of Directors. In case any shares of Common Stock, Options or Convertible
Securities shall be issued in connection with any merger in which the Company is
the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value of such portion of the net assets and business of the
non-surviving corporation as shall be attributed by the Board of Directors in
good faith to such Common Stock, Options or Convertible Securities, as the case
may be. If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Securities, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot be calculated at all at the time such Option or Convertible
Securities are issued or amended, any adjustment to the Exercise Price that
would result under the terms of this Section 6(b)(iii) at the time of such
issuance or amendment shall instead be effected at the time such number of
shares and/or amount of consideration is first calculable (even if subject to
subsequent adjustments), assuming for purposes of calculating such adjustment to
the Exercise Price that such issuance or amendment took place at the time such
calculation can first be made.

(7)               The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held shall be considered
an issue or sale of Common Stock for the purpose of this Section 6(b)(iii).

(8)               In case the Company shall declare a dividend or make any other
distribution upon the stock of the Company payable in Options or Convertible
Securities, then in such case any Options or Convertible Securities, as the case
may be, issuable in payment of such dividend or distribution shall be deemed to
have been issued or sold without consideration.

(9)               For purposes of this Section 6(b)(iii), in case the Company
shall take a record of the holders of its Common Stock for the purpose of
entitling them (x) to receive a dividend or other distribution payable in Common
Stock, Options or in Convertible Securities, or (y) to subscribe for or purchase
Common Stock, Options or Convertible Securities, then such record date shall be
deemed to be the date of the issue or sale of the shares of Common Stock deemed
to have been issued or sold upon the declaration of such dividend or the making
of such other distribution or the date of the granting of such right or
subscription or purchase, as the case may be.



8

 

 

(c)                Changes in Common Stock.  In case at any time the Company
shall initiate any transaction or be a party to any transaction (including,
without limitation, a merger, consolidation, share exchange, sale, lease or
other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Common Stock) in
connection with which the previous outstanding Common Stock shall be changed
into or exchanged for different securities of the Company or Capital Stock or
other securities of another corporation or interests in a non-corporate entity
or other property (including cash) or any combination of the foregoing (each
such transaction being herein called a “Transaction”), then, as a condition of
the consummation of the Transaction, lawful, enforceable and adequate provision
shall be made so that the Holder shall be entitled to elect, by written notice
to the Company, to receive (i) in exchange for the surrender of this Warrant to
the Company and the same Exercise Price (rather than the exercise thereof), the
securities or other property (including cash) to which such Holder would have
been entitled upon consummation of the Transaction if such Holder had exercised
this Warrant and (if applicable) converted the shares of Common Stock issuable
hereunder immediately prior thereto, (ii) a new warrant in form and substance
similar to, and in exchange for, this Warrant to purchase all or a portion of
such securities or other property to which such Holder would have been entitled
upon consummation of the Transaction if such Holder had exercised this Warrant
and (if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, for the same Exercise Price, or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6 ).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.

(d)               Other Action Affecting Capital Stock. 

(i)                 Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Board of Directors such action will not have a material adverse
effect upon the rights of the Holder (taking into consideration, if necessary,
any prior actions which the Board of Directors deemed not to materially
adversely affect the rights of the Holder), the Aggregate Number shall be
adjusted in such manner and at such time as the Board of Directors may in good
faith determine to be equitable in the circumstances.

9

 



(e)                Notices.

(i)                 Notice of Proposed Actions.  In case the Company shall
propose (A) to pay any dividend payable in stock of any class to the holders of
the Common Stock or to make any other distribution to the holders of the Common
Stock, (B) to offer to the holders of the Common Stock rights to subscribe for
or to purchase any Convertible Securities or additional shares of Common Stock
or shares of stock of any class or any other securities, warrants, rights or
options (other than the exercise of pre-emptive rights by a holder), (C) to
effect any reclassification of the Common Stock, (D) to effect any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (F) to effect the liquidation, dissolution or winding up of
the Company, (G) to effect a Change of Control (provided that notice of a Change
of Control shall only be provided upon the Company entering into a definitive
agreement with respect to such Change of Control and such information not being
material non public information) or Transaction or (H) to effect any other
action which would require an adjustment under this Section 6, then, in each
such case, the Company shall give to the Holder written notice of such proposed
action, which shall specify the date on which a record is to be taken for the
purposes of such stock dividend, stock subdivision, stock combination,
distribution or rights, or the approximate date on which such reclassification,
recapitalization, reorganization, consolidation, merger, share exchange, sale,
lease, transfer, disposition, liquidation, dissolution, winding up or other
transaction is expected to take place and the expected date of participation
therein by the holders of Common Stock (as applicable), if any such date is to
be fixed, or the date on which the transfer of Common Stock (as applicable) is
expected to occur, and shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action on the
Common Stock (as applicable) and on the Aggregate Number after giving effect to
any adjustment which will be required as a result of such action.  Such notice
shall be so given in the case of any action covered by clause (A) or (B) above
at least ten (10) Business Days prior to the record date for determining holders
of the Common Stock (as applicable) for purposes of such action and, in the case
of any other such action, at least ten (10) Business Days prior to the earlier
of the date of the taking of such proposed action or the date of participation
therein by the holders of Common Stock (as applicable).

(ii)               Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within ten (10) Business Days after the
event requiring the adjustment) prepare a certificate signed by the Chief
Financial Officer of the Company, setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment is to be
calculated.  The certificate shall set forth, if applicable, a description of
the basis on which the Board of Directors in good faith determined, as
applicable, the Fair Market Value Per Share or the fair market value of any
evidences of indebtedness, shares of stock, other securities, warrants, other
subscription or purchase rights, or other property or the equitable nature of
any adjustment under Section 6(c) or (d) hereof, the new Aggregate Number and,
if applicable, any new securities or property to which the Holder is
entitled.  The Company shall promptly cause a copy of such certificate to be
delivered to the Holder.  Any other determination of fair market value shall
first be determined in good faith by the Board of Directors and be based upon an
arm’s length sale of such indebtedness, shares of stock, other securities,
warrants, other subscription or purchase rights or other property, such sale
being between a willing buyer and a willing seller.  In the case of any such
determination of fair market value, the Holder may object to the determination
in such certificate by giving written notice within ten (10) Business Days of
the receipt of such certificate and, if the Holder and the Company cannot agree
to the fair market value within ten (10) Business Days of the date of the
Holder’s objection, the fair market value shall be determined by a national or
regional investment bank or a national accounting firm mutually selected by the
Holder and the Company, the fees and expenses of which shall be paid 50% by the
Company and 50% by the Holders that did not agree with the valuation determined
by the Company unless such determination results in a fair market value more
than 110% of the fair market value determined by the Company, in which case such
fees and expenses shall be paid by the Company.  The Company shall keep at the
Principal Office copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of this Warrant (in whole or in part) if so
designated by the Holder.

10

 



SECTION 7.                No Impairment.

The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Common Stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of this Warrant.

SECTION 8.                Transfers of this Warrant.

(a)                Generally.  Subject to the restrictions set forth in this
Sections 1 and 8 of this Warrant, the Holder may at any time and from time to
time freely transfer this Warrant and the Warrant Shares in whole or in part.

(b)               Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 

(c)                Restrictive Securities Legend.  For so long as the Warrant
Shares have not been registered under the Securities Act pursuant to the
Registration Rights Agreement, the certificate representing the Warrant Shares
shall bear the restrictive legend set forth below:

“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”

11

 



SECTION 9.                Events of Non-Compliance and Remedies.

(a)                Events of Non-Compliance.  If the Company fails to keep and
fully and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within thirty (30)
days from the earlier to occur of (i) written notice from the Holder specifying
what failure has occurred, or requesting that a specified failure be remedied or
(ii) an executive officer of the Company becoming aware of such failure (an
“Event of Non-Compliance”), the Holder shall be entitled to the remedies set
forth in subsection (b) hereof.

(b)               Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.

SECTION 10.            Definitions.

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  

“Aggregate Number” has the meaning set forth in the Preamble.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.

“Cashless Exercise Shares” has the meaning set forth in Section 2(c).

12

 



“Change of Control” means (A) a consolidation, merger, reorganization or other
form of acquisition of or by the Company in which the Company’s stockholders
immediately prior to the transaction retain less than 50% of the voting power
of, or economic interest in, the surviving or resulting entity (or its parent),
(B) a sale of more than a majority of the Company’s assets, (C) the acquisition
by any person or group of persons of more than 50% of the Company’s outstanding
voting securities or (D) during any period of twenty-four (24) consecutive
months, Continuing Directors (as defined below) cease for any reason to
constitute a majority of the directors of the Board of Directors or the board of
directors of the surviving or resulting entity (or its parent).

“Commencement Date” has the meaning set forth in the Preamble. 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

“Company” has the meaning set forth in the Preamble.

“Continuing Director” means, as of any determination date, any member of the
Board of Directors or the board of directors of the surviving or resulting
entity (or its parent) who: (A) was a member of the Board of Directors as of
February 2, 2011, (B) was a member of the Board of Directors on the date that
was twenty-four (24) months prior to such determination date, (C) was a Series E
Designee, GFI Designee, DBIC Designee, Oak Designee or Trimarc Designee (as such
terms are defined in the Stockholders’ Agreement), (D) was nominated with the
approval of a majority of the Continuing Directors who were members of the Board
of Directors at the time of such nomination, or (E) was elected with the
approval of holders of at least a majority of the Series E Preferred Stock and
Series E-2 Preferred Stock, voting together as a separate class.

“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock (as applicable), either immediately or upon the onset of a specified date
or the happening of a specified event or (ii) stock appreciation rights, phantom
stock rights or other rights with equity features.

“Election to Purchase” has the meaning set forth in Section 2(a).

“Event of Non-Compliance” has the meaning set forth in Section 9(a).

“Exercise Amount” has the meaning set forth in Section 2(a).

“Exercise Price” has the meaning set forth in the Preamble.

“Exempted Securities” has the meaning set forth in the Certificate of
Designation of the Series E Convertible Preferred Stock, Series E-1 Convertible
Preferred Stock, and Series E-2 Convertible Preferred Stock of Bonds.com Group,
Inc.

“Exercise Shares” has the meaning set forth in Section 2(c).

“Expiration Date” has the meaning set forth in the Preamble.

“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).

13

 



“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the last reported sales price as reported on such exchange or market;
(b) if the shares are not listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market, the average of the last reported closing bid and asked quotation for the
shares as reported on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or a similar service if NASDAQ is not reporting such
information; and (c) if the shares are not listed or admitted for trading on any
national securities exchange or included in The NASDAQ National Market or NASDAQ
SmallCap Market or quoted by NASDAQ or a similar service, the average of the
last reported bid and asked quotation for the shares as quoted by a market maker
in the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation).  In the absence of any available public
quotations for the Common Stock, the Board of Directors shall determine in good
faith the fair value of the Common Stock.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.

“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.

“Number of Common Shares Deemed Outstanding” has the meaning set forth in
Section 6(b)(iii).

“Options” has the meaning set forth in Section 6(b)(iii)(1).

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.

“Principal Office” means the Company’s principal office as set forth in Section
16 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement dated as of the date hereof among the Company, the
Holder and the other parties set forth on Schedule I thereto, as amended or
supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.

“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).

“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).

“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).

“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B).

14

 



 “Stockholders’ Agreement” means the Amended and Restated Series E Stockholders’
Agreement dated as of the date hereof among the Company, the Holder and the
other parties set forth on Schedule A thereto, as amended or supplemented from
time to time.

“Transaction” has the meaning set forth in Section 6(c).

“Transaction Documents” means this Warrant, the Unit Purchase Agreement, the
Joinder to Registration Rights Agreement, the Stockholders’ Agreement and any
other agreements or documents delivered in connection herewith or therewith.

“Unit Purchase Agreement” has the meaning set forth in Section 1(a).

“Warrant” has the meaning set forth in Section 1(a).

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification, pursuant to Section 6, or
in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.

SECTION 11.            Survival of Provisions.

Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.

SECTION 12.            Delays, Omissions and Waivers.

It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.

SECTION 13.            Rights of Transferees.

Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.

15

 



SECTION14.            Captions.

The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.

SECTION 15.            Notices.

All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:

If to the Company:

Bonds.com Group, Inc.

1500 Broadway, 31st Floor

New York, New York 10036

Attention:  Thomas Thees, Chief Executive Officer

Fax No:  (212) 278-8934

    With a copy to:

Hill Ward Henderson

3700 Bank of America Plaza

101 East Kennedy Boulevard

Tampa, Florida 33602

Attention:   Mark A. Danzi, Esq.

Fax No.:  (813) 221-2900

    If to the Holder:

Trimarc Capital Fund, L.P.

400 Madison Avenue, Suite 9D

New York, New York 10017

Attention: Michael Trica

Fax No.: (646) 607-9008

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

SECTION 16.            Successors and Assigns.

This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 

16

 



SECTION 17.            Governing Law, Jurisdiction, Jury Trial.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

SECTION 18.            Severability.

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.

SECTION 19.            Entire Agreement.

This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.

SECTION 20.            Headings.

The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

SECTION 21.            No Strict Construction.

The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.

17

 



SECTION 22.            Representations, Warranties and Covenants.

The Company hereby represents, warrants and covenants to the Holder that, so
long as the Holder holds this Warrant or any Warrant Shares, the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

 

 
 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written. 

DATED:  February 28, 2013   BONDS.COM GROUP, INC.                   By: /s/
Thomas Thees



    Name: Thomas Thees     Title: Chief Executive Officer

 

 
 

EXHIBIT A

NOTICE OF EXERCISE; ELECTION TO PURCHASE

 

To:                

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to exercise this Warrant with respect to ________ shares of Common Stock
(the “Exercise Amount”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed thereto in the attached Warrant.

 2. The undersigned herewith tenders payment for such shares in the following
manner (please check type, or types, of payment and indicate the portion of the
Exercise Price to be paid by each type of payment): 

_______  Exercise for Cash

_______  Cashless Exercise

3. Please issue a certificate or certificates representing the shares issuable
in respect hereof under the terms of the attached Warrant, as follows:

      (Name of Record Holder/Transferee)

and deliver such certificate or certificates to the following address:

      (Address of Record Holder/Transferee)

4. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

5. If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:

      (Name of Record Holder/Transferee)

   and deliver such warrant to the following address:

      (Address of Record Holder/Transferee)

 

      (Signature)

 

      (Date)    

 
 

EXHIBIT B

ELECTION TO REDEEM

 

To:                

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to require the Company to redeem this Warrant with respect to ________
shares of Common Stock subject hereto (the “Redemption Amount”).  Capitalized
terms used but not otherwise defined herein have the meanings ascribed thereto
in the attached Warrant.

2. Please pay the Redemption Price according to the following instructions:

 

Account Number:

 

      (Name of Record Holder/Transferee)

 



 

